5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 1, 3, 5, 7, 9-15, 17-19, and 26-28 directed to method claims that are non-elected, without traverse.  
Responsive to Applicant’s request for rejoinder of the withdrawn method claims for allowance, Examiner reviewed claims 1, 3, 5, 7, 9-15, 17-19, and 26-28 for rejoinder; however, it is found that the method claims in their current form have distinct 112b and other issues that are independent from those addressed in the kit and composition claims. Accordingly, claims 1, 3, 5, 7, 9-15, 17-19, and 26-28 have been cancelled.


Reasons for Allowance 
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a kit or composition comprising a cocktail set of and CD33 or CD66b cell surface markers; wherein each hematopoietic cell surface marker is specifically labelled with a different fluorochrome, wherein CD33 and CD66b are labelled with the same fluorochrome; CD41, CD61, and CD41/CD61 are labelled with the same fluorochrome.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 7, 2022